DETAILED ACTION
This is a final Office action in response to the remarks filed 07/06/2022.

Status of Claims
Claims 1-7 are pending;
Claims 1-3 are currently amended; claims 4-7 are original; claim 8 has been cancelled;
Claims 1-7 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendments to the claims.

Specification
The specification is objected to as failing to provide proper antecedent basis for each of the following claimed subject matter: "a base plate upper end" (claim 1, line 6); "a support plate upper end" (claim 1, lines 6 and 7).  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 1, it is recommended that a colon be added after the word "comprising" at the end of the line.
Claim 1, lines 10, 11, 14, 17, 18, and 20, it is noted that a semi-colon is used at the end of the paragraph in each of lines 10, 14, and 20 while a comma is used at the end of the paragraph in each of lines 11, 17, and 18.  Is there a reason for this kind of arrangement?  Otherwise, it is recommended that either the semi-colon or the comma is used consistently.
Claim 1, line 13, "the other two of four end faces" appears to be --the other two of the four end faces--.
Claim 1, line 18, should the word "and" be placed at the end of line 20 instead?
Claim 1, line 22, "be insert into" appears to be --be inserted into--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is no support in the original disclosure of the present application for the limitations "each end of the hinge pin is conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities" in lines 21 and 22.  Based on the limitations "the hinge pin is provided with four end faces along a length of the hinge pin" in line 12, the "hinge pin" (3) appears to include four ends, which are implied by the recited "four end faces" (6, 7) in line 12.  However, none of the four ends implied by the recited "four end faces" (6, 7) in line 12 are "conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities" as recited in lines 21 and 22.  As best understood, the "hinge pin" (3) includes only two ends (11), each of which is "conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities."  The recited limitation "each end of the hinge pin" is simply not supported by the original disclosure of the present application.  Therefore, the limitations "each end of the hinge pin is conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities" in lines 21 and 22 are considered as new matter.  Appropriate correction is required.
Claims 2-7 are rejected as being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "the lugs" in line 9 is indefinite because it is not clear as to whether the limitation "the lugs" in line 9 refers to (a) solely the "at least two lugs" of the "support plate" in line 8, (b) a combination of the "at least one lug" of the "base plate" in line 7 and one of the "at least two lugs" of the "support plate" in line 8, or (c) a combination of the "at least one lug" of the "base plate" in line 7 and the "at least two lugs" of the "support plate" in line 8.  Similar rejection applies to the limitation "the lugs" in claim 4 (line 2).  Appropriate correction is required.
Regarding claim 1, the limitation "the lugs of the base plate and the support plate" in line 11 is indefinite because it is not clear as to whether the limitation "the lugs of the base plate and the support plate" in line 11 refers to (a) a combination of the "at least one lug" of the "base plate" in line 7 and one of the "at least two lugs" of the "support plate" in line 8 or (b) a combination of the "at least one lug" of the "base plate" in line 7 and the "at least two lugs" of the "support plate" in line 8.  Appropriate correction is required.
Regarding claim 1, the limitation "the end faces" in line 18 is indefinite because it is not clear as to whether the limitation "the end faces" in line 18 refers to (a) the "four end faces" in line 12, (b) the "two of the four end faces" in lines 12 and 13, or (c) "the other two of four end faces" in line 13.  Appropriate correction is required.
Regarding claim 1, the limitations "each end of the hinge pin is conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities" in lines 21 and 22 are indefinite.  As best understood, based on the limitations "the hinge pin is provided with four end faces along a length of the hinge pin" in line 12, the "hinge pin" (3) appears to include four ends, which are implied by the recited "four end faces" (6, 7) in line 12.  However, none of the four ends implied by the recited "four end faces" (6, 7) in line 12 are "conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities" as recited in lines 21 and 22.  Therefore, it is not clear as to how "each end of the hinge pin" can possibly be "conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities" as claimed.  As best understood, the "hinge pin" (3) includes only two ends (11), each of which is "conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities."  For the purpose of examination, the Examiner considers that the limitations "each end of the hinge pin is conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities" in lines 21 and 22 are fully met if the prior art shows --each of two ends of the hinge pin is conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities--.  Appropriate correction is required.
Claims 2, 3, and 5-7 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rinner (US 9,644,783 B2) in view of Yuhara (US 6,021,784).
Regarding claim 1, Rinner discloses a simple kickstand (100, fig 4; alternatively, 100, fig 4, with the fixed plate component secured to the sliding plate component 130 as described in col 19, lines 44-67) for electronic devices (col 7, line 42), comprising a base plate (130, fig 4; alternatively, 130, 141, 144, 145, fig 90, col 19, lines 44-67, the fixed plate component 141 is secured to the sliding plate component 130 with the washers 144 and the screws 145, thereby forming a base plate), a support plate (110, fig 4), and a hinge pin (150, fig 4), wherein the base plate comprises a base plate upper end (130a, fig 4, see annotation), and the support plate comprises a support plate upper end (110a, fig 4, see annotation); the base plate upper end is provided with at least one lug (1316, fig 30), and the support plate upper end is provided with at least two lugs (1118, 1119, fig 16); the base plate upper end and the support plate upper end are jointed through the lugs so that the base plate and the support plate are rotatably connected to each other (see Figures 3-13); pin cavities (1108, 1311, figs 15 & 29) are formed in the lugs of the base plate and the support plate (see Figures 15 and 29), the hinge pin sequentially penetrates into the pin cavities of the support plate and the base plate (see Figure 4), the base plate is configured to be detachably assembled on a back shell of an electronic device (e.g., 300, fig 1, the base plate 130, alternatively, 130, 141, 144, 145, is configured to be detachably assembled on a back shell of an electronic device via the [AltContent: textbox (110a – Support Plate Upper End)]adhesive 160).
[AltContent: textbox (130a – Base Plate Upper End)][AltContent: arrow]
    PNG
    media_image1.png
    344
    505
    media_image1.png
    Greyscale

[AltContent: arrow]





[AltContent: textbox (141a – Back Side)]
    PNG
    media_image2.png
    330
    373
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    292
    225
    media_image3.png
    Greyscale

[AltContent: connector]





Rinner does not disclose the simple kickstand, wherein the hinge pin is provided with four end faces along a length of the hinge pin, wherein two of the four end faces are diametrically opposite arc faces, and the other two of four end faces are diametrically opposite planes; inner wall faces of the pin cavities fit the end faces of the hinge pin, each end of the hinge pin is conical-shaped to form a conical head for guiding the hinge pin to be insert into the pin cavities.
Yuhara teaches an apparatus (10, fig 1, with the hinge pin 20g in Figure 12) comprising a base plate (14, fig 1), a support plate (12, fig 1), and a hinge pin (20g, fig 12); the hinge pin is provided with four end faces (361, 362, 363, 364, fig 13, see annotation) along a length of the hinge pin (see Figures 12 and 13), wherein two of the four end faces are diametrically opposite arc faces (361, 362, fig 13, see annotation), and the other two of the four end faces are diametrically opposite planes (363, 364, fig 13, see annotation), the hinge pin sequentially penetrates into pin cavities (16a, 18a, figs 2 & 9) of the support plate and the base plate, inner wall faces of the pin cavities fit the end faces of the hinge pin (see Figure 2, see col 7, lines 36-44), each end (30, fig 12) of the hinge pin is conical-shaped to form a conical head (30, fig 12) for guiding the hinge pin to be inserted into the pin cavities (col 7, lines 19-21).

    PNG
    media_image4.png
    406
    499
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    440
    639
    media_image5.png
    Greyscale

[AltContent: textbox (362 – Arc Face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (364 – Plane)][AltContent: arrow][AltContent: textbox (361 – Arc Face)]

[AltContent: textbox (363 – Plane)][AltContent: arrow]


Rinner and Yuhara are analogous art because they are at least from a similar problem solving area, i.e., utilizing hinge connections for adjustability.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hinge pin (Rinner: 150, fig 4) with four end faces (Yuhara: 361, 362, 363, 364, fig 13, see annotation) along a length of the hinge pin (Yuhara: see Figures 12 and 13), wherein two of the four end faces are diametrically opposite arc faces (Yuhara: 361, 362, fig 13, see annotation), the other two of the four end faces are diametrically opposite planes (Yuhara: 363, 364, fig 13, see annotation), inner wall faces of the pin cavities fit the end faces of the hinge pin (Yuhara: see Figure 2, see col 7, lines 36-44), each end (Yuhara: 30, fig 12) of the hinge pin is conical-shaped to form a conical head (Yuhara: 30, fig 12) for guiding the hinge pin to be inserted into the pin cavities (Yuhara: col 7, lines 19-21), as taught by Yuhara.  The motivation would have been to increase the service life of the hinge pin by reducing both abrasion and torsional distortion and to aid in hinge pin insertion (Yuhara: col 7, lines 19-21 and 39-44).  Therefore, it would have been obvious to combine Rinner and Yuhara to obtain the invention as specified in claim 1.
Regarding claim 5, wherein the base plate and the support plate are both metal plates (Rinner: col 24, lines 46-48), and the hinge pin is a metal hinge pin (Rinner: col 24, lines 46-48).

Claims 2 and 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rinner (US 9,644,783 B2) in view of Yuhara (US 6,021,784) and Barnard et al. (US 9,016,658 B2), hereinafter Barnard.
Regarding claim 2, Rinner, as modified by Yuhara with respect to claim 1, teaches the simple kickstand, wherein a back side (Rinner: 1308, fig 31; alternatively, Rinner: 141a, fig 90, see annotation) of the base plate is coated with an adhesive (Rinner: 160, fig 4; the back side 1308 of the base plate 130 of Rinner is coated with the adhesive 160 via the fixation plate 140 as shown in Figure 3; alternatively, the back side 141a of the base plate 130, 141, 144, 145 is directly coated with the adhesive 160), and the base plate is configured to be attached to the back shell of the electronic device with the adhesive (Rinner: see Figure 4, the base plate 130, alternatively, 130, 141, 144, 145, is configured to be detachably assembled on the back shell of the electronic device with the adhesive 160).
Rinner, as modified by Yuhara with respect to claim 1, does not teach the simple kickstand, wherein the adhesive is a 3M adhesive.
Barnard teaches an apparatus (300, fig 16) comprising a base plate (304, fig 16), wherein a back side (304a, fig 20, see annotation) of the base plate is coated with a 3M adhesive (352, fig 20, col 11, lines 28-30), and the base plate is configured to be attached to a back shell of an electronic device (12, fig 20) with the 3M adhesive (see Figures 16 and 20, see col 11, lines 20-36).







    PNG
    media_image6.png
    642
    417
    media_image6.png
    Greyscale









[AltContent: connector][AltContent: textbox (342a – Back Side)]



Barnard is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the adhesive (Rinner: 160, fig 4) as a 3M adhesive (Barnard: 352, fig 20, col 11, lines 28-30) as taught by Barnard.  The motivation would have been to enhance attachment of the base plate to the electronic device.  Therefore, it would have been obvious to combine Rinner, Yuhara, and Barnard to obtain the invention as specified in claim 2.
Regarding claim 3, the at least one lug of the base plate is disposed between the at least two lugs of the support plate (Rinner: see Figures 3 and 4).

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rinner (US 9,644,783 B2) in view of Yuhara (US 6,021,784) and Leitman (US D842,851 S).
Regarding claim 4, Rinner, as modified by Yuhara with respect to claim 1, does not teach the simple kickstand, wherein an arc notch is formed in an end, opposite to the lugs, of the support plate.
Leitman teaches a simple kickstand (100, fig 1, see annotated figures below for all added reference numbers) comprising a base plate (200, fig 1), and a support plate (300, fig 1), wherein the base plate includes at least one lug (210, fig 1), the support plate includes at least two lugs (310, 320, fig 7), and an arc notch (330, fig 1) is formed in an end, opposite to the lugs, of the support plate (see Figures 1 and 7).

    PNG
    media_image7.png
    817
    414
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    639
    446
    media_image8.png
    Greyscale

[AltContent: textbox (210 – Lug)]
[AltContent: textbox (200 – Base Plate)][AltContent: connector]
[AltContent: arrow]
[AltContent: connector][AltContent: textbox (320 – Lug)]
[AltContent: textbox (310 – Lug)][AltContent: connector][AltContent: textbox (100 – Simple Kickstand)]
[AltContent: arrow]
[AltContent: arrow][AltContent: connector]
[AltContent: connector]
[AltContent: textbox (330 – Arc Notch)][AltContent: textbox (300 – Support Plate)][AltContent: textbox (330 – Arc Notch)]

Leitman is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form an arc notch (Leitman: 330, fig 1) in an end, opposite to the lugs (Rinner: 1118, 1119, fig 16), of the support plate (Rinner: 110, fig 4) as taught by Leitman.  The motivation would have been to enable easier handling (e.g., gripping) of the support plate with respect to the base plate and/or to reduce material cost.  Therefore, it would have been obvious to combine Rinner, Yuhara, and Leitman to obtain the invention as specified in claim 4.

Claims 6 and 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rinner (US 9,644,783 B2) in view of Yuhara (US 6,021,784) and Johnson et al. (US 9,264,090 B2), hereinafter Johnson.
Regarding claim 6, Rinner, as modified by Yuhara with respect to claim 1, does not teach the simple kickstand, wherein electroplated coatings are disposed on surfaces of the base plate and the support plate.
Johnson teaches a support (100, fig 8) comprising a first plate (105, fig 8) and a second plate (110, fig 8), wherein electroplated coatings are disposed on surfaces of the first plate and the second plate (see Figure 8, see col 14, lines 21-29).







    PNG
    media_image9.png
    523
    604
    media_image9.png
    Greyscale










Johnson is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to dispose electroplated coatings (Johnson: see Figure 8, see col 14, lines 21-29) on surfaces of the base plate (Rinner: 130, fig 4; alternatively, Rinner: 130, 141, 144, 145, fig 90) and the support plate (Rinner: 110, fig 4) as taught by Johnson.  The motivation would have been to enhance the durability, scratch resistance, and corrosion resistance of the simple kickstand.  Therefore, it would have been obvious to combine Rinner, Yuhara, and Johnson to obtain the invention as specified in claim 6.
Regarding claim 7, wherein an electroplating suspension hole (Rinner: 1111, fig 21, also see Figure 19) is formed in the base plate or the support plate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631